Citation Nr: 9936166	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post closed 
head injury with history of partial cranial third nerve 
palsy, now resolved, with history of mild ongoing memory and 
cognitive dysfunction (closed head injury), currently 
evaluated at 10 percent.

2.  Entitlement to an increased rating for adjustment 
disorder with mixed disturbance of mood (adjustment 
disorder), currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to June 
1997.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran requested an RO hearing and a Travel Board 
hearing.  As the veteran did not show up for either hearing, 
the Board is satisfied that an adequate effort was made to 
afford the veteran of his procedural rights.


REMAND

The veteran suffered a closed head injury while on active 
duty and he received a medical discharge.  He is currently 
evaluated at 10 percent for a closed head injury, and he was 
also diagnosed with adjustment disorder, currently evaluated 
at 10 percent.  These evaluations have been appealed to the 
Board, and his representative requested in an August 1998 
statement that the veteran be evaluated at 100 percent for 
adjustment disorder and 70 percent for closed head injury.  
The representative cited an October 1997 VA examination 
during which the veteran reported that he was unemployed and 
that he had a loss of friends since the head injury.  The 
representative also noted that the examiner assessed 
psychomotor retardation, depression, and a Global Assessment 
of Functioning (GAF) of 58.

The veteran underwent a neurological examination in October 
1997 which was essentially normal.  In fact, he obtained a 
score near the lower limit of the superior range, which is at 
or near the expected level.  He remembered 90 percent of the 
previously remembered verbal material and 85 percent of the 
previously remembered pictorial material.  The examiners 
stated that an objective personality inventory should be 
interpreted with caution because he had a tendency to place 
himself in a bad light when the opportunity arose.  He denied 
suicidal ideation, but acknowledged some depression, mood 
swings, and a quicker temper than before the accident.  In 
summary, he had normal levels of cognitive abilities.  
Several scores were relatively low but they did not fit a 
pattern that would suggest a localized or generalized 
intellectual impairment.

At an October 1997 VA general medical examination, the 
veteran reported that since his injury he had mild fatigue, 
memory problems and occasional tension type headaches.  He 
stated that the slowing of his cognitive function was mild 
and was not interfering with activities of daily living and 
that he was in the process of looking for work.  The veteran 
also stated that he had always been shy.  He was trying to 
contact friends, which was rather hopeless.  He was alone and 
did not engage in making friends or dating.  He reported that 
his appetite was decreased.  He also said that his mood 
shifts several times a day, and there were times of 
frustration.  On mental status examination, there were mild 
levels of psychological distress, with acknowledgment of 
depression and quickening of temper.

This case is REMANDED because the October 1997 GAF score of 
58 would indicate a higher evaluation than 10 percent is 
warranted for the veteran's adjustment disorder.  However, in 
light of the veteran's cognitive abilities being normal, the 
record is unclear as to whether the veteran can maintain 
gainful employment.  The veteran was unemployed as of October 
1997.  During the neurological examination, he said he had a 
job as a laborer for one day, but he quit because of low pay 
and having to lift heavy objects.  A more current medical 
examination is required to adjudicate the effect that his 
closed head injury and adjustment disorder are having on his 
ability to maintain the activities of daily life, including 
the ability to maintain employment.  Thus, the case is 
REMANDED for further development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for a closed 
head injury or adjustment disorder.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified which have not been secured 
previously.

2.  The RO should arrange for the veteran 
to be given VA examinations by examiners 
with the appropriate specialties to 
determine the current nature and severity 
of the residuals of the closed head 
injury and the adjustment disorder.  The 
examiners must review the entire claims 
folder before and at all times pertinent 
to the examination.  All specialized 
testing should be completed as deemed 
necessary by the examiners.  The 
examiners should address whether the 
veteran's closed head injury or 
adjustment disorder are causing him to be 
unemployable.

3.  Next, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999). 


 

